Opinion issued July 24, 2014




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-14-00410-CR
                            ———————————
               KATHY MARIE JIMENEZ-BLACK, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



             On Appeal from the 176th Criminal District Court of
                           Harris County, Texas
                      Trial Court Cause No. 1354941


                          MEMORANDUM OPINION

      Appellant, Kathy Marie Jimenez-Black, has filed a motion to dismiss the

appeal in compliance with Texas Rule of Appellate Procedure 42.2(a). See TEX.

R. APP. P. 42.2(a). We have not issued a decision in the appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2